 1   WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
 2   400 Capitol Mall, Suite 1100
     Sacramento, CA 95814
 3
     Telephone: (916) 444-7900
 4   Fax: (916) 444-7998
     Portanova@TheLawOffices.com
 5

 6   Attorney for Cecilia Yu
 7

 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,         No.   2:16-cr-00079-GEB
12                 Plaintiff,          APPLICATION FOR SUBSTITUTION OF
                                       BOND AND RECONVEYANCE; ORDER
13        v.
14   CECILIA YU,
15                 Defendant.
16

17        On April 13, 2016, defendant Cecilia Yu made her initial
18   appearance in the above captioned case. Following a detention
19   hearing held the same day, Mrs. Yu was ordered released on a
20   $600,000 bond to be secured by real property located at 511 2nd
21   Street, Richmond, CA 94801; the Deed of Trust securing the bond
22   was received by the Clerk on April 22, 2016.
23        Mrs. Yu is in the process of selling the property located at
24   511 2nd Street, Richmond, CA 94801, which is currently securing
25   her bond.   On July 11, 2019, with the agreement of the government
26   and pre-trial services, the Honorable Magistrate Judge Carolyn K.
27   Delaney ordered that real properties located at 8148 Steinbeck
28
                                      1
 1
     Way, Sacramento, CA 95828 and 5391 Muskingham Way, Sacramento, CA
 2
     95823, could be substituted to secure Mrs. Yu’s bond in place of
 3
     the property located at 511 2nd Street, Richmond, CA 94801.
 4
             Once the real properties located at 8148 Steinbeck Way,
 5
     Sacramento, CA 95828 and 5391 Muskingham Way, Sacramento, CA
 6
     95823, are substituted and recorded to secure the bond, Mrs. Yu
 7
     requests the Court direct the Clerk to reconvey title for the
 8
     property located at 511 2nd Street, Richmond, CA 94801 forthwith,
 9
     in order for the sale to proceed.
10
             As such, it is respectfully requested that the Court order
11
     that the real properties located at 8148 Steinbeck Way,
12
     Sacramento, CA 95828 and 5391 Muskingham Way, Sacramento, CA
13
     95823, be substituted to secure Mrs. Yu’s $600,000 appearance
14
     bond.    It is further requested that upon receipt of the recorded
15
     Deeds of Trust for the real properties located at 8148 Steinbeck
16
     Way, Sacramento, CA 95828 and 5391 Muskingham Way, Sacramento, CA
17
     95823, the Clerk reconvey title for the property located at 511
18
     2nd Street, Richmond, CA 94801 forthwith.
19
             The parties have conferred, and the government does not
20
     object to this request.
21

22   DATED:    July 15, 2019                /s/ William J. Portanova
23
                                            WILLIAM J. PORTANOVA
24                                          Attorney for Defendant
                                            CECILIA YU
25

26

27

28
                                        2
 1                                 ORDER
 2        GOOD CAUSE SHOWING, it is hereby ORDERED that the real

 3   properties located at 8148 Steinbeck Way, Sacramento, CA 95828

 4   and 5391 Muskingham Way, Sacramento, CA 95823, are substituted to

 5   secure Mrs. Yu’s $600,000 appearance bond.   It is further ordered

 6   that upon receipt of the recorded Deeds of Trusts for the real

 7   properties located at 8148 Steinbeck Way, Sacramento, CA 94828

 8   and 5391 Muskingham Way, Sacramento, CA 95823, the Clerk of the

 9   Court is directed to reconvey title for the property located at

10   511 2nd Street, Richmond, CA 94801, to the surety forthwith.

11
     Dated:   July 22, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      3
